             Case 1:19-cv-01136-APM Document 43 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DONALD J. TRUMP; THE TRUMP
ORGANIZATION, INC.; TRUMP
ORGANIZATION LLC; THE TRUMP
CORPORATION; DJT HOLDINGS LLC;
THE DONALD J. TRUMP REVOCABLE
TRUST; and TRUMP OLD POST OFFICE
LLC,

                             Plaintiffs,
                                                         Case No.1:19-cv-01136-APM
        v.

MAZARS USA LLP.,

                             Defendant,

COMMITTEE ON OVERSIGHT AND
REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES,

                             Intervenor-Defendant.


                        NOTICE OF WITHDRAWAL OF COUNSEL

        I, Josephine Morse, hereby withdraw my appearance as counsel in this case. Intervenor-

Defendant will continue to be represented by the other attorneys who have entered appearances

in this case.

                                            Respectfully submitted,

                                            /s/ Josephine Morse
                                            Josephine Morse (D.C. Bar No. 1531317)
                                                 Deputy General Counsel
                                            Office of General Counsel
                                            U.S. House of Representatives
                                            219 Cannon House Office Building
                                            Washington, DC 20515
                                            Telephone: (202) 225-9700
                                            Jodie.Morse@mail.house.gov
        Case 1:19-cv-01136-APM Document 43 Filed 01/19/21 Page 2 of 2




January 19, 2021
